Citation Nr: 1740740	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for occipital headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), and was remanded in September 2014 and April 2017.

In June 2017, the RO partially granted an increased rating for the Veteran's occipital headaches.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDING OF FACT

The Veteran's occipital headaches manifested in frequent headaches accompanied by nausea and sensitivity to light and sound, with characteristic prostrating attacks occurring approximately once per month; the headaches did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement an initial disability rating in excess of 30 percent for occipital headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in August 2014 the Veteran's representative argued that the March 2011 VA examination was inadequate for rating purposes because the examiner did not comment on the presence or absence of prostrating exacerbations.  The Board finds, however, that consideration of the findings of this examination is appropriate when viewed in light of all of the evidence of record.  The Board has not relied solely on this examination in determining the appropriate rating; rather, this examination provides a piece of the Veteran's overall disability picture and, when taken together with the other relevant evidence of record, is appropriate for use in rating the disability on appeal.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

The Veteran's occipital headaches are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 30 percent disability rating with characteristic prostrating attacks occurring on average once a month over the last several months, and for a 50 percent disability rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Service connection is in effect for occipital headaches from the time of the Veteran's separation from service.  During his retirement examination, the Veteran complained of daily headaches related to his now service-connected cervical spine disability.  

The Veteran first underwent VA examination with respect to his headaches in September 2008.  He reported headaches in the occipital area with associated tingling which were relieved by cracking his neck and taking over-the-counter pain relievers.  The Veteran asserted that he experienced these headaches five to seven times per day and that they lasted for several hours at an intensity of six of seven on a scale of one to ten.  The examiner indicated that the Veteran experienced migraines weekly and did not take continuous medication to treat them.  The examiner further noted that the Veteran's attacks were not prostrating and that ordinary activity was possible.  Additionally, the examiner opined that the headaches would have significant effects on the Veteran's usual occupation in that they would result in increased tardiness due to decreased concentration and pain.

The Veteran again underwent VA examination in March 2011.  He reported daily headaches lasting all day that were located over his temples.  He denied symptoms of nausea, vomiting, and photophobia.  He treated the headaches with medication to fair response.  The examiner diagnosed tension headaches, and indicated that there was no effect on the Veteran's usual occupation, but mild effects on chores and recreation.  The examiner estimated that the Veteran had missed less than one week of work in the past twelve months, and that the cause of the time lost was medical appointments.

The Veteran most recently underwent VA examination in May 2017.  He reported constant head pain on both sides of the head that worsened with physical activity.  The pain started in the temporal areas and spread to the whole head.  The Veteran also described non-headache symptoms including nausea, sensitivity to light and sound, changes in vision, and sensory changes.  The Veteran reported daily temporal pain, with headaches one to two times per week lasting for several hours.  The typical duration of headaches was less than one day, and the examiner noted characteristic prostrating attacks occurring once per month.  The examiner opined that the Veteran did not have very prostrating and prolonged attacks of pain productive of severe economic adaptability, but that he may have some increase in absenteeism.  The Veteran was employed full-time, but reported that he had been off work about 10 to 12 times due to his headaches.  

Upon review, the Board finds that a disability rating in excess of 30 percent cannot be granted.  In that regard, the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the pendency of the appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the United States Court of Appeals for Veterans Claims has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Here, the Veteran has asserted that, while he works full time, his headaches are "capable of producing" economic inadaptability.  However, the evidence does not indicate that the Veteran's headaches result in very frequent prostrating and prolonged attacks of pain or are productive of severe economic inadaptability.  Of note, no clinician has opined that the Veteran has very frequent prostrating and prolonged attacks; in fact, the May 2017 examiner specifically opined that the Veteran did not.  The Board observes that it has been noted that his headaches would result in increased tardiness.  However, the Veteran reported missing less than one week at the time of his 2011 VA examination, and that he had been off work 10 to 12 times during his 2017 VA examination.  Moreover, the Veteran works full-time.  Accordingly, the evidence of record does not reflect that his headaches are productive of severe economic inadaptability.  As the evidence does not demonstrate that the Veteran's headaches resulted in very frequent prostrating and prolonged attacks of pain or were productive of severe economic inadaptability at any time during the pendency of the appeal, the Board finds that a 50 percent disability rating is not warranted at any point during the period on appeal.

In reaching this conclusion, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are generally consistent with the rating currently assigned and with the findings on VA examination.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for occipital headaches is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


